DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                   OMAR F. GUERRA JOHANSSON,
                            Appellant,

                                     v.

                       JULIET E. JOHANSSON,
                              Appellee.

                              No. 4D19-2612

                               [July 2, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Frank Ledee, Judge; L.T. Case No. FMCE 17-001587.

  Omar F. Guerra Johansson, Dania Beach, pro se.

  Juliet Johansson, Fort Lauderdale, pro se.

PER CURIAM.

  Affirmed.

CIKLIN, CONNER and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.